Citation Nr: 0214856	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  02-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He received a Combat Infantryman's Badge and 
a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) in which entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was denied.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
bilateral hearing loss rated as 50 percent disabling, 
tinnitus rated as 10 percent disabling, residuals of a shell 
fragment wound to the right calf, muscle group XI, rated as 
10 percent disabling, residual scarring from shell fragment 
wounds to the elbows, left ankle and right thigh rated as 0 
percent disabling, and residuals of tonsillectomy rated as 0 
percent disabling.  He has a combined 60 percent rating.

2.  The veteran has not worked since 1998; he has work 
experience as a cotton mill dyer, bartender and a florist.  

3.  The veteran's service-connected disabilities do not 
preclude him from securing and maintaining substantially 
gainful employment; rather, he has other, unrelated physical 
ailments that have prevented him from working.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The May 2001 RO letter and the February 2002 
Statement of the Case informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The Board requested the 
veteran's Social Security Administration (SSA) medical 
records in October 2002.  SSA responded, in October 2002, 
that they were not able to locate the veteran's folder.  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was afforded 
a VA examination in January 1997 and a QTC examination 
September 1999.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran alleges that he is permanently and totally 
unemployable, and therefore entitled to a TDIU, because of 
the severity of his service-connected disabilities.  The 
veteran's service-connected disabilities are for bilateral 
hearing loss rated as 50 percent disabling, tinnitus rated as 
10 percent disabling, residuals of a shell fragment wound to 
the right calf, muscle group XI, rated as 10 percent 
disabling, residual scarring from shell fragment wounds to 
the elbows, left ankle and right thigh rated as 0 percent 
disabling, and residuals of tonsillectomy rated as 0 percent 
disabling.  He has a combined 60 percent rating.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. 
App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 
164, 165 (1991).  

Total disability ratings are authorized for any disability- 
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)- 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, 
however, where the veteran does not meet the aforementioned 
percentage requirements, a total rating may be assigned 
nonetheless-on an extra-schedular basis-upon a showing that 
he is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The Board notes that the veteran is in receipt of special 
monthly pension based on the need for aid and attendance 
effective May 18, 2000.  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  However, his advancing age, 
any impairment caused by conditions that are not service 
connected, and his prior unemployability status must be 
disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), where the court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU Id.

Here, even the veteran's proponents, his private physicians, 
reported in written statements dated June 2000, November 2000 
and May 2001, that, the veteran's primary disabilities are 
Alzheimer's dementia, systemic arterial hypertension and 
chronic lymphocytic leukemia, which are not service 
connected.  The veteran's family has indicated that his 
Alzheimer's dementia increased in severity in June 1998, so 
much so that he could no longer operate the family business.  
The medical records concerning the treatment the veteran has 
received by private physicians document the extent of his 
Alzheimer's dementia, systemic arterial hypertension and 
chronic lymphocytic leukemia.  And again, these disabilities 
are not service connected.  So, unfortunately, although the 
veteran had extremely commendable military service, there 
simply is no legal basis for granting his claim for a TDIU.  
And since the preponderance of the evidence is against his 
claim the benefit-of-the-doubt rule does not apply.  See 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a TDIU is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

